UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


JOHN MCADAMS,                                   §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §   CIVIL ACTION NO. 1:18-CV-633
                                                §
PALOMAR SPECIALTY                               §
INSURANCE COMPANY,                              §
WELLINGTON CLAIM SERVICE, INC.,                 §
and NICHOLAS ABDALLAH,                          §
                                                §
                Defendants.                     §

     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         The court referred this matter to United States Magistrate Judge Keith F. Giblin for

consideration and recommended disposition of case-dispositive motions. The magistrate judge

issued a report and recommendation on the plaintiff’s motion to remand.           Judge Giblin

recommended that the Court deny the motion to remand. He further recommended dismissal of

the adjuster defendants, Wellington Claim Service, Inc. (“Wellington”) and Nicholas Abdallah

(“Abdallah”), based on the defendant insurer Palomar Specialty Insurance Company’s election

of liability pursuant to Texas Insurance Code § 542A.006(b).

         No party has objected to the magistrate judge’s recommendation. After review, the Court

finds that Judge Giblin’s findings and recommendations should be accepted.

         The Court ORDERS that the report and recommendation (#20) is ADOPTED. The Court

further ORDERS that the plaintiff’s motion to remand (#7) is DENIED.
       The plaintiff’s claims asserted against defendants Wellington and Abdallah are

DISMISSED in their entirety, with prejudice. The Clerk is directed to terminate Wellington and

Abdallah as active party defendants at this time. All other causes of action remain pending.

        SIGNED at Tyler, Texas, this 20th day of June, 2019.



                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                              2
